DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Goetz (US 2019/0282399).
Regarding claim 1, Goetz discloses an ophthalmic lens (see Fig 6A and B; 651) configured for imaging of a wearer’s eye including an iris, a ciliary muscle or a lens (see Fig 6A and B; Para [0018]; lens configured for imaging displacement of ciliary muscle), the ophthalmic lens comprising: at least one ultrasound module 435 including at least two transducers (see Fig 1, 6A and B; Para[0053]; embodiment could include at least two 
Regarding claim 2, Goetz further discloses the ophthalmic lens system (see Fig 4) according to claim 1, further comprising memory (Examiner notes Figure 4 depicts 485, memory, however the specification erroneously recites 486, memory; for simplification, Examiner refers to memory as element 485 in the instant action) in communication with said system controller 425 and/or said actuator 430 (see Fig 4; memory 485 in communication with controller 425 and actuator 430); wherein said actuator 430 is configured to store data based on each sample taken in said memory 485 (see Fig 4; Para [0052]; data stored in memory 485 could be from feedback signal from actuator 430).  
Regarding claim 3, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, further comprising a communications module 440 in electrical communication with said system controller (see Fig 4; antenna 440 is in electrical communication with controller 425).  
Regarding claim 4, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, further comprising a power source 420 in electrical communication with said system controller and said timing circuit (see Fig 4; power source 420 in electrical communication with controller that includes timing circuit). 
Regarding claim 5, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, further comprising a data storage in electrical communication with the system controller (see Fig 4; memory 485 is in electrical communication with system controller), said data storage storing preset values (see Fig 4; Para [0052]; data stored could be preset data to determine operation).
Regarding claim 6, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, wherein said at least one ultrasound module 101-C includes a 
Regarding claim 7, Goetz further discloses an ophthalmic lens system (see Fig 1) wherein said at least two transducers is four transducers (see Fig 1; four transducers 101-A, 101-B, 101-C, 101-D) and includes a first transmit transducer, a second transmit transducer, a first receive transducer, and a second receive transducer (see Fig 1; Para [0024]; CMUT transducer units act as both receiving and emitting transducers). 
Regarding claim 10, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, wherein one of said at least two transducers in said at least one ultrasound module is configured to transmit and receive the sound pressure wave at a frequency in a range of 5 to 20 MHz (Para [0030]; transducers in operating frequency of 5-20 MHz range).
Regarding claim 11, Goetz further discloses an ophthalmic lens system (see Fig 4) according to claim 1, wherein one of said at least two transducers in said a least one ultrasound module is configured to transmit and receive the sound pressure wave at a frequency above 20 MHz (Para [0030]; transducer in device may be in the range of 10-40 MHz which is above 20 MHz).
Regarding claim 12, Goetz further discloses an ophthalmic lens system (see Fig 1) according to claim 1, wherein the ophthalmic lens is a contact lens (see Fig 1; Para [0025-0026]; lens relates to wearable contact lens 151).
Regarding claim 13, Goetz discloses a method of imaging an eye (see Fig 7) to detect lens accommodation using an ophthalmic lens (see Fig 5B; 553 ophthalmic lens) having at least one ultrasound module (see Fig 4; Fig 5A and 5B has all features of Fig 4, 425 
Regarding claim 14, Goetz further discloses the method according to claim 13 (see Fig 7), further comprising driving 707 an actuator when the position distance reaches the distance threshold correlating to distance displaced by a ciliary muscle during accommodation (Para [0074]; actuator is driven when a certain level of accommodative effort has been reached).
Regarding claim 16, Goetz further discloses the method according to claim 13 (Fig 8), further comprising propagating the first sound pressure wave and the second sound pressure wave at a predetermined sampling interval (see Fig 8; Para [0076-78]; sound pressure waves are propagated at predetermined scanning intervals). 
Regarding claim 17, Goetz further discloses the method according to claim 13 (Fig 6A), further comprising analyzing a series of times of flight in the data signals with time-frequency analysis (Para [0026]; time of flight may be analyzed with regards to time and frequency to determine the displacement).
Regarding claim 18, Goetz discloses a method of imaging an eye to detect accommodation (see Fig 7) using an ophthalmic lens system (see Figs 1, 5A/B and 6A/B) including a first ophthalmic lens 651 and a second ophthalmic lens 553, each ophthalmic lens having at least one ultrasound module (see Fig 4; all lens include at least one 
Regarding claim 19, Goetz further discloses the method (see Fig 7) according to claim 18, wherein the predetermined threshold correlates to an eye having presbyopia (see Fig 7; Para [0026, 30]; accommodative effort used as threshold corresponds to movement experienced by presbyopic patients).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Kim (US 2015/0265253).
Regarding claim 8, Goetz does not disclose the ophthalmic lens system according to claim 1, wherein each ultrasound module includes a processor in electrical communication with said system controller; a first transceiver and a second transceiver, each transceiver having a switch in electrical communication with said processor; at least one transmit path having an oscillator in electrical communication with said processor, a burst generator in electrical communication with said oscillator and said processor, a transmit driver in electrical communication with said burst generator configured to receive a burst signal from said burst generator, said transmit driver drives one of said two transducers when connected through said switch; and at least one receive path having a receive amplifier in electrical communication with said one of at least two transducers through said switch and configured to amplify an output of said one of said two transducers, an analog signal processor in communication with said receive amplifier and said processor; and wherein said processor configured to control said switch and an operation mode of said ultrasound module between transmit and receive. Goetz and Kim are related because both teach an ultrasonic diagnostic apparatus.
Kim further discloses an ultrasonic module (see Fig 2) wherein each ultrasound module includes a processor 195 in electrical communication with said system controller (see Fig 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2019/0282399) in view of Kim (US 2015/0265253), and further in view of Yoon (US 2015/0112181).
Regarding claim 9, Goetz does not disclose the ophthalmic lens system according to claim 8, wherein each transceiver is tuned to different frequencies. Goetz and Yoon are related because both teach an ultrasonic diagnostic apparatus. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Goetz with the ophthalmic lens system according to claim 8, wherein each transceiver is tuned to different frequencies of Yoon for the purpose of have varying the resolution of the imaging device as to acquire more precise data. 
Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art does not anticipate or render obvious the method according to claim 13, further comprising driving an actuator when the position distance reaches the distance threshold correlating to distance displaced by a lens during accommodation.
Regarding claim 20, Goetz discloses the method (see Figs 1, 4, 5A and 5B, 6A and 6B, and 7) wherein the first ophthalmic lens 151 is a master and the second ophthalmic lens 153 is a subordinate, each ophthalmic lens includes a communication module (see Fig 4; Communication module interpreted as power supply 520 of first lens and antenna 640 of second lens). The prior art does not anticipate or render obvious the method according to claim 18, further comprising: setting a binary accommodation indicator in the data storage on the first lens where 1 corresponds to accommodation; establishing a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Someda  discloses an ultrasound imaging method including a transmitting and receiving step. 
Nakanishi (2018/0132827) discloses an ultrasound apparatus and method which includes multiple transmission and reception components. 
Pugh (9,052,528) discloses an ophthalmic lens including circuity and sensors to perform a change of state of the ophthalmic lens
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL A SANZ/Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872